Title: Isaac Smith Jr. to John Adams, 3 September 1771
From: Smith, Isaac Jr.
To: Adams, John


     
      Dear sir
      London, Septr. 3: 1771
     
     I have just returned from an agreable excursion, in the course of which I had the pleasure of receiving your favour of April last, with that of Mrs. Adams, for each of which I beg leave to return my thanks.
     I am sorry to find that you have deserted Boston. You plead as an excuse, sir, “the load of public and private care, which oppress’d you.” But you would have pleased me better, if instead of changing the residence of your family; you had only shifted your own for awhile. I trust, sir, that you would both repair the health of your body, and ease the burthen of your mind by using the relaxation of a voyage to Europe, more effectually than by breathing the air of Braintree in preference to that of Boston.
     About 3 months past I have spent in a visit to the adjacent Continent, and was 5 weeks in Paris, the capital of a kingdom calculated by nature for one of the finest in the world, but by the joint influence of ambition, avarice and superstition, renderd the object of commiseration to a liberal mind.
     The public affairs of France are infinitely more embarrass’d than those of England. The former boasts of having a greater variety of ressources at command than the latter. Poverty however covers the face both of the public, and of individuals. The wretched state of its finances at present is a great security to our tranquillity.
     A prime minister exiled—another substituted in his room, the object of public odium—parliaments one after the other dissolved and banished—and the princes of the blood (one only excepted) thrown into disgrace! If an instance of illegal violence adopted against a single member of the british parliament could raise such a clamour here, what would proceedings of such a nature occasion? A rod hung over the heads of the people in that kingdom, tho’ it cannot suppress their murmurs, yet is sufficient to prevent them from carrying their complaints into action.
     To so sensible a nation as the french, it must be a most mortifying circumstance, that the revolutions of their government are often dependent on the amours of their monarch. This is notorious in the late change of their administration. The history of the present Sultana of their Court is curious. It seems that she is the natural daughter of a monk, and was a domestic in a family at Paris. A particular nobleman is struck with her beauty. As he had either already formed such a connection, or was afraid of degrading his dignity too far, he persuades his brother to marry her. In course of time, to serve the political purposes of a family, she is recommended to the King, who is particularly fond of bestowing his caresses on a married lady. To make herself appear in the more respectable light at Court, she claims an affinity with an ancient family of Ireland, the present possessor of whose title, Lord
      Barrymore, a nobleman equally distinguished for his conjugal fidelity in London, as Madame la Comtesse de Barre for her unspotted virtue in Paris, is so very condescending as to own the relation; and she is now treated with as much respect, as if she owed her connection with the monarch to birth instead of fortune. I had not an opportunity, tho I spent a day at the Palace of Versailles, of admiring the charms of this celebrated Lady.
     Of the public buildings, the Churches, the libraries, the paintings, the amusements, and the manners of Paris, I shall be able to inform you more fully, when I enjoy the pleasure of seeing you again, which I am willing to indulge the hope of doing, by the middle of November if I can get ready to leave England by the first of October as I am endeavoring to do at present. I have no inclination to breathe the impure air of London if I can avoid it another winter; but I am in doubt whether I can finish a few excursions, which are necessary to make before I embark for Boston so as to accomplish my wishes of returning before winter.
     
      In the mean time, sir, I am, with all the sincerity imaginable, Yr. very affect. & hum servt,
      I. Smith jr:
     
     
     P.S. I am sorry to find, that anything new should happen, to renew the want of mutual confidence between the different branches of our legislature. I need not inform you, sir, to whom you are indebted for every new source of dispute. It is not Ld. Hillsborough it is Governor Bernard who has been the dispenser of instructions with regard to America at least with regard to the affairs of Massachusetts, for the year past. It may be some satisfaction to you to know, that Sir Francis is retiring to a distance from the Capital, and proposes to fix his future residence in his native county of Lincoln.
     I agree with you, sir, absolutely that America suffers to an inexpres­sible degree for want of proper connections in England. But when you ask me to procure you a friend or an acquaintance here, you put me, sir, to a very difficult task indeed. This is the worst place in the world, perhaps, to form connections that are of real service. I have but few friends, I have been able to make but few, except such as are immediately engaged in business; and such to an inquisitive American are not the most useful; and the most valuable I have in L. have such a superiority of years, as deprives me of that freedom and intimacy with them, which I could wish.—There is one Gentleman however, who honours me with his friendship from the recommendation of Dr. Chauncey, a gentleman of sense, of reading, and of leisure, who lives near L. and whose correspondence I intend, sir, to recommend to you on my return, and I may then perhaps, have it in my power to mention to you one or two other also. But with any who move within the sphere of the Court, I neither have, nor expect to have any connection in the least.
     Mess. Dilly will enter into a correspondence with you sir, agreable to your desire with pleasure; but would be glad of some particular directions from you, as to the articles you would chuse to have from ’em. They wish to know the quantity and the quality of the paper that you want. Books on law and government are not published, (they say) in such a number in the course of a year, as to amount to the sum you have specified. They tell me of two, that have appear’d within the last 6 months, which they will send you, with any other works of merit as they rise, if you will but authorise them to do so, by writing. The books they mention, are Vezey’s reports, 2 Vol. fol., Wilson’s do. one V. and Cases in the Kings bench at the time Ld. Hardwicke presided there.—Mess. Dilly have very extensive concerns in their business, and have treated me with so much complaisance, that I cannot but recommend ’em to any friend of mine.
     I know little, sir, of the character of Mr. Morris. He is said to possess a disposition too sanguine to consist with prudence. I imagine, sir, that he would esteem your correspondence a favour. American good sense is of no small consideration on this side the water.
     They tell strange stories here this week, of the fire at Portsmouth; but whatever is said about it, will probably evaporate in smoke.
     An ardent desire of visiting the Universities of Oxford and Cambridge the former at least detains me here; and if I should not be able to dispatch these with other objects I have in view very soon, I shall write to you, as occasion offers; and hope I shall receive, sir, repeated instances of your regard in the same way.
     
     
     
     
     
     
     
     
     
     
     
     
     
      I write to Mrs. Adams, by this opportunity, or very soon; and am, sir, with all the respect possible to her, and to every body at Braintree or Weymouth—Yr.  &c.,
      I. Smith jr:
     
    